Citation Nr: 0703955	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  06-23 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to continuing VA vocational rehabilitation 
training.

(The issues of entitlement to an increased rating for lumbar 
strain with mild L5-S1 disc herniation, evaluated as 20 
percent disabling since May 19, 2004; entitlement to a total 
disability evaluation based upon individual unemployability 
as a result of service-connected disability (TDIU); and 
entitlement to special monthly pension based on loss of use 
of a creative organ are the subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) vocational and rehabilitation 
counseling staff at the Regional Office (RO) in Los Angeles, 
California, which terminated VA vocational rehabilitation 
services.

The veteran testified during at a July 2006 hearing before 
the undersigned Veterans Law Judge sitting at Los Angeles, 
California.


FINDING OF FACT

The veteran is currently entitled to, and receiving, VA 
vocational rehabilitation (Chapter 31) benefits.


CONCLUSION OF LAW

The Board does not have jurisdiction to consider a claim of 
entitlement to continued VA vocational rehabilitation 
training benefits. 38 U.S.C.A. §§ 7104, 7105 (West 1991); 
38 C.F.R. § 20.200 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Appellate review will only be undertaken in cases where there 
has been a notice of disagreement filed with an action by the 
RO and a substantive appeal completed after a statement of 
the case is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.

In this case, the issue developed in this manner was a claim 
of entitlement to continued VA vocational rehabilitation 
benefits as he was notified in July 2004 that his vocational 
rehabilitation benefits had been terminated.  However, 
evidence in the file, including testimony presented during 
his July 2006 hearing, reveals that his entitlement to 
continued vocational rehabilitation benefits was thereafter 
reinstated, and he is currently actively participating in 
VA's vocational rehabilitation program.  Therefore, there 
remains no justiciable controversy as to this claim.  Absent 
a justiciable controversy, the appeal must be dismissed.  Id.

While the veteran testified that he is dissatisfied with 
certain aspects of the vocational rehabilitation program, 
namely his impression that he is being singled out for 
psychological counseling and an extended work evaluation, the 
issue in this case is not modification of his rehabilitation 
plan.  Rather, the issue on appeal is entitlement to 
continued vocational rehabilitation benefits.  As the 
preponderance of the evidence of record clearly shows that he 
is currently receiving vocational rehabilitation benefits and 
is participating in VA's vocational rehabilitation program, 
the appeal must be dismissed.




ORDER

The claim for entitlement to continuing VA vocational 
rehabilitation training is dismissed for lack of a 
justiciable controversy.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


